       Case 4:20-cv-00050-BMM Document 43 Filed 12/14/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


NATHAN and SAIBEEN ACORD,               Cause No. 4:20-cv-50-BMM-JTJ

                        Plaintiffs,
                                        ORDER OF DISMISSAL
      vs.                               WITH PREJUDICE

OPEN MORTGAGE, LLC,

                        Defendant.


     The parties having executed a stipulation for dismissal of this action

with prejudice filed as Doc. No. 42, and good cause appearing:

     IT IS ORDERED that this action be and hereby is dismissed with

prejudice, each party to pay their own costs and attorneys’ fees.

     DATED this 14th day of December, 2020.
